DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-14 and 21 in the reply filed on 4/12/2022 is acknowledged.  The traversal is on the ground that the Office has not shown that “the product as claimed can be used in a materially different process” because the Office has not shown the first channel of claim 1 and 15 to be materially different from the second channel.
This argument is not found persuasive because claim 1 required the retainer flap to be placed on a first side of the first structural component.  While the apparatus structure of claim 15 can be used by different method, such as one that including the step of placing the retainer flap on either one or on both sides of the first and/or the second structural components, like in a vacuum bag molding process.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 disclose that:
a first channel within a first structural component, the first channel extending between a first side of the first structural component and a second side of the first structural component that is opposite the first side; 
a second channel within the first structural component, the second channel extending between the first side of the first structural component and the second side of the first structural component.
	It is unclear if the first channel is the same or different than the second channel.  Are they extending one from the other?  Are they duplicating? 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heath (2015/0239193) discloses a method of making a preformed seal on an aircraft structure, comprising the steps of coupling first and second sections of a mold to define a mold cavity, providing a reservoir that has a port in flow communication with a reservoir cavity that extends to a parting surface, filling the reservoir cavity with wet sealant such that the wet sealant is flush with the parting surface and a bead of wet sealant protrudes from the port, coupling the reservoir to the first and second sections such that the reservoir cavity is in flow communication with the mold cavity, injecting wet sealant from a nozzle through the reservoir into the mold cavity, and curing the wet sealant in the mold cavity to make the preformed seal. 
However, Heath fails to disclose the steps of on a first side of a first structural component over a first channel within the first structural component and over a second channel within the first structural component such that the retainer flap, the first side of the first structural component, and a second structural component form a cavity, wherein the first channel extends between the first side of the first structural component and a second side of the first structural component that is opposite the first side, and wherein the second channel extends between the first side of the first structural component and the second side of the first structural component; evacuating the cavity through the first channel, thereby forcing the retainer flap against the second structural component.
Brok et al. (2016/0176085) discloses a method for forming a composite structures for an aircraft or spacecraft structure, comprising the step of providing a first and second mold members forming a cavity, providing a resilient or flexible contact surface on one of the mold member corresponding to the surface of the molding component, providing a seal member provided around the cavity, to prevent unwanted leakage of the molding material from the cavity during the injection molding process [0019].  Brok et al. does not disclose the step of evacuating the cavity through the first channel, thereby forcing a retainer flap against the mold surface. 
Erland (5,318,422) discloses a vacuum bag molding method for used to form a fiber reinforced plastic product such as adjoining edges in an airplane wing by providing a flexible bag 26 on top of and around the periphery of a mold 10.   However, Erland fails to provide a first structural component, a second structural component, wherein the retainer flap/flexible member is forming a cavity with a first structural component and a structural component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743